internal_revenue_service number release date index number -------------------------- ------------------- ---------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-129008-10 date january revocable_trust taxpayer date qtip_trust crut ------- ------------------------------------------------------------------------------------------ -------------------------- -------------------------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------- -------------------------- --------------- -------------- --------------- ---------------------------------------------- ---------------------------------------------- spouse a b c residence entity state statute ------------------------------------------------------------------------ real_property d foundation -------------------------------------------------------------- --------------- ------------------------------------------------------------------------------------------ ----------------------------------- e state statute ---------------------------------- x --------------- plr-129008-10 dear ---------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting income estate and gift_tax rulings with respect to the amendment and restatement of revocable_trust taxpayer created revocable_trust on date and amended revocable_trust six times thereafter revocable_trust becomes irrevocable upon taxpayer’s death taxpayer intends to amend revocable_trust to provide for the creation of two trusts upon his death crut and qtip_trust the proposed terms of the two trusts are the subject of this ruling_request qtip_trust paragraph of revocable_trust provides that if spouse survives taxpayer and is married to and not separated from taxpayer at the time of taxpayer’s death the trustees shall fund qtip_trust with assets valued at dollar_figurea the trustees will allocate a portion of the trust assets dollar_figureb to be held in fund a of qtip_trust and will allocate the balance of the trust assets dollar_figurec to be held in fund b of qtip_trust in funding fund a and fund b of qtip_trust the trustees shall transfer residence to be held in fund a of qtip_trust and the trustees shall transfer all interests in entity directly or indirectly held as part of the trust estate to be held in fund b of qtip_trust entity is an llc wholly-owned by revocable_trust and holds tangible assets such as automobiles and aircraft paragraph further provides that taxpayer intends property passing to qtip_trust to be eligible to qualify as qualified_terminable_interest_property and authorizes the trustees to elect to treat all part or none of the trust property as qualified_terminable_interest_property fund a of qtip_trust paragraph provides that the trustees may use funds from fund a to purchase another residence for spouse in addition to residence paragraph provides that while spouse is living spouse has the exclusive right to occupy and use all residences directly or indirectly held as part of fund a and any tangible_personal_property in or about the residences rent free for so long as such real or tangible_personal_property is held directly or indirectly as part of fund a paragraph prohibits the trustees from selling any of the residences or tangible_personal_property in or about them held in fund a without consulting with spouse so long as spouse is living and competent plr-129008-10 paragraph provides that the trustees have the power and discretion in respect of any residential_real_property household furnishings and other tangible_personal_property held as part of fund a to a retain such property as a part of fund a b pay from fund b first from income and then from principal to the extent income is insufficient all of the operating and maintenance_expenses in connection with such property and c sell or rent to other persons any residential_real_property that spouse has ceased to occupy and to purchase and maintain or rent any other residence for spouse’s exclusive personal occupancy and use rent free as the trustees deem advisable paragraph provides that if interests in residential and tangible_personal_property held in fund a are sold during spouse’s lifetime the trustees may reinvest the net_proceeds of sale in other residential or tangible_personal_property to be held in fund a for spouse’s exclusive personal occupancy and use rent free paragraph provides that the trustees may in their discretion and without the consent or approval of spouse transfer to and administer as part of fund b of qtip_trust all or any part of the amounts or assets held as principal of fund a that are not invested or reinvested in residential or tangible_personal_property to be held in fund a all fiduciary_accounting_income that was earned received accrued or due on any assets while held in fund a prior to transfer of those assets to fund b will remain in fund a and shall be distributed to spouse as provided in paragraph sec_15 and paragraph provides that the trustees have the discretion to pay to or otherwise apply for the benefit of spouse as the trustees deem advisable such amounts of fiduciary_accounting_income earned on assets other than interests in residential and tangible_personal_property held in fund a for spouse’s exclusive personal occupancy and use the payments of income may be made at such times during each calendar_year as the trustees in their discretion shall determine paragraph provides that if spouse is alive on the last day of any calendar_year after the death of taxpayer the trustees will pay to or apply for the benefit of spouse the amount by which the fiduciary_accounting_income earned on the assets in fund a for that calendar_year exceeds all prior payments applications and distributions to or for the benefit of spouse from fund a during that calendar_year paragraph provides that fiduciary_accounting_income shall be determined in accordance with the provisions of state statute without regard to the provisions of state statute that allow income to be defined as a unitrust_amount fund b of qtip_trust paragraph dollar_figure provides that income of fund b in the calendar_year of taxpayer’s death will be a unitrust_amount determined as provided in state statute equal to plr-129008-10 percent of dollar_figurec and percent of any amount passing under paragraph of revocable_trust a pecuniary amount beginning with the calendar_year after taxpayer’s death the unitrust_amount will be percent of any remaining unfunded balance of the initial pecuniary gift of dollar_figurec percent of the amount of any amount passing under paragraph of revocable_trust and percent of the net fair_market_value of all other assets of fund b other than the interests in entity valued on the first day of each taxable_year in accordance with the rules governing determination of fair_market_value set forth in state statute paragraph dollar_figure provides that while spouse is living the trustees will permit spouse the exclusive right to use all assets owned by entity rent free for so long as any interests in entity are held directly or indirectly as part of fund b paragraph dollar_figure provides that as necessary to operate and maintain the assets owned by entity the trustees may apply amounts first from income of fund b and if income is insufficient from the principal of fund b the trustees may also pay or apply amounts from the principal of fund b for the purchase or acquisition of assets to be owned by entity and held for spouse’s exclusive personal_use and benefit if any interests in entity held as part of fund b are sold or otherwise_disposed_of the proceeds received from the sale_or_other_disposition shall be held and administered as part of fund b paragraph dollar_figure provides that the trustees may make distributions of income from fund b to or for the benefit of spouse during each calendar_year whether in regularly recurring installments or otherwise as the trustees in their discretion shall determine paragraph dollar_figure provides that the trustees may invade the principal of fund b as the trustees determine in their discretion to be necessary for spouse’s health support and maintenance taking into account spouse’s other assets and resources known to the trustees to be reasonably available to spouse for those purposes paragraph dollar_figure provides that if spouse is alive on the last day of any calendar_year after the death of taxpayer the trustees will pay to or apply for the benefit of spouse the amount by which the unitrust_amount for that calendar_year exceeds all prior payments applications and distributions to or for the benefit of spouse from fund b during that calendar_year paragraph dollar_figure provides that beginning with the first calendar_year after the year of taxpayer’s death if all interests in residential and tangible_personal_property held in fund a for spouse’s exclusive personal occupancy and use do not have a combined value equal to or greater than dollar_figured on january of that year the unitrust percentage for that calendar_year will be percent for this purpose the values of the interests in residential and tangible_personal_property held for spouse’s exclusive personal occupancy and use shall be the state_or_local_government assessed values of those interests as of january or if not assessed at a fixed value at current fair market plr-129008-10 values as determined by appraisals from qualified and disinterested third-party appraisers as of any date within the six-month period preceding that january the threshold_amount will be adjusted each january after taxpayer’s death to reflect any increases or decreases in the cost of living the unitrust percentage may not otherwise be adjusted notwithstanding the provisions of state statute that would permit adjustments to the unitrust percentage paragraph dollar_figure provides that except as otherwise provided the trustees are prohibited from using funds or assets of fund b to acquire interests in residential and tangible_personal_property for spouse’s personal_use and occupancy and from transferring funds or assets from fund b to fund a except for the expenses associated with the ownership of property held in fund a for spouse’s exclusive personal_use and occupancy paragraph dollar_figure provides that upon spouse’s death the trustees will distribute all remaining assets of qtip_trust including both fund a and fund b outright and free of trust to foundation provided that it then qualifies as an organization described in sec_170 sec_2055 and sec_2522 paragraph dollar_figure provides that taxpayer intends qtip_trust to be eligible for the marital_deduction for federal estate_tax purposes during spouse’s life the trustees shall administer the trust property so as to produce for spouse from the date of taxpayer’s death such income and or use of the trust property as is consistent with the value of the trust property and its preservation any property that is not productive with respect to income and or spouse’s personal_use must be made productive or be converted into property that is productive within a reasonable_time upon spouse’s written demand crut paragraph provides that if spouse survives taxpayer and is married to and not separated from taxpayer at the time of taxpayer’s death the trustees shall fund crut with dollar_figuree to be held as a charitable_remainder_unitrust within the meaning of sec_664 and revproc_2005_56 2005_2_cb_383 paragraph provides that in each taxable_year during the unitrust period the trustees shall distribute a unitrust_amount equal to x percent of the net fair_market_value of the assets of crut valued as of the first day of each taxable_year paragraph provides that in each taxable_year the trustees shall distribute i one- fifth of the unitrust_amount to spouse and ii four-fifths of the unitrust_amount to spouse and to foundation in such shares and proportions as the trustees shall determine in their discretion except that the trustees shall distribute to spouse such additional_amounts from the four-fifths of the unitrust_amount as is necessary to ensure that the amount received by spouse is not de_minimis under the facts and circumstances plr-129008-10 paragraph provides that if spouse remarries after taxpayer’s death the trustees shall distribute to spouse during the period of spouse’s remarriage no further portion of the unitrust_amount beyond the one-fifth portion of the unitrust_amount that is provided in paragraph and any amount of the remaining four-fifths portion of the unitrust_amount that is necessary to ensure that the amount received by spouse is not de_minimis paragraph provides that the trustees shall not accept additional contributions to crut from any source paragraph provides that the trustees shall pay the unitrust_amount no later than the last day of the calendar_year and may pay the unitrust_amount at such earlier times during the year whether in one or more equal or unequal installments as the trustees in their discretion shall determine paragraph provides that the unitrust period will terminate upon the date of spouse’s death and all remaining assets of crut will be distributed outright to foundation provided it then qualifies as an organization described in sec_170 sec_2055 and sec_2522 provisions applicable to both qtip_trust and crut paragraph provides that the power to appoint additional or successor and alternate successor trustees or co-trustees may be exercised by a majority of the then-serving individual trustees or if no individual trustees are then serving by the institutional trustee then serving paragraph provides that there must be either at least two individual trustees serving at all times and at least one of them must be skilled in financial or legal matters or there must be an institutional trustee an institutional trustee can serve alone or as co-trustee with one or more individual trustees but there shall never be more than one institutional trustee serving at any time with respect to any trust paragraph provides that if all trustees named as provided above fail or cease to serve thereafter an institutional trustee will serve alone in that event the institutional trustee will be appointed by a court having jurisdiction over the trust paragraph provides that neither spouse nor any person who is related or subordinate to spouse within the meaning of sec_672 of the internal_revenue_code nor foundation nor any other permissible recipient of distributions of income or principal during the term of either qtip_trust or crut or upon the termination of either such trust may ever serve as a trustee of either qtip_trust or crut or have any power to remove a trustee or to appoint additional or successor trustees each trustee plr-129008-10 separately and all trustees collectively are prohibited from exercising any power to vest the principal or the income of the qtip_trust or crut in any trustee and from applying any part of the principal or the income of qtip_trust or crut in satisfaction of any trustee’s support or other legal obligations paragraph of revocable_trust provides that if there is a dispute or controversy of any nature between or among the trustees and beneficiaries involving any aspect of revocable_trust or its administration the parties in dispute will submit the matter to mediation or some other method of alternative dispute resolution selected by them and if that procedure fails to resolve the dispute to binding arbitration conducted in accordance with state statute request_for_ruling sec_1 assets and amounts transferred to qtip_trust upon taxpayer’s death will be qtip to the extent a qtip_election is made under sec_2056 and the corresponding regulations a transfer by the trustees of qtip_trust from fund a to fund b of a any or all of the initial pecuniary gift to fund a b any reinvestments of the pecuniary gift to fund a and c any net_proceeds of sale from residential or tangible_personal_property held in fund a that are not reinvested to be held in fund a for spouse’s exclusive personal occupancy and use will not be a disposition of a qualifying_income_interest_for_life in any property under sec_2519 and the corresponding regulations no person will be treated as the owner of any portion of the trust estate of crut under subpart e part subchapter_j chapter subtitle a of the code crut will not be prevented from qualifying as a crut under sec_664 and the corresponding regulations by the power of the trustees of the crut to pay the unitrust_amount during each calendar_year in one or more equal or unequal installments as the trustees in their discretion shall determine but in any event not later than the last day of each calendar_year crut will not be prevented from qualifying as a crut under sec_664 and the corresponding regulations by the power of the trustees of crut to allocate a portion of the unitrust_amount between spouse and foundation crut will not be prevented from qualifying as a crut under sec_664 and the corresponding regulations by the provision limiting distributions from the crut to spouse to one-fifth of the unitrust_amount during any period when plr-129008-10 spouse is legally married to the extent such amount is not de_minimis under the facts and circumstances in calculating taxpayer’s taxable_estate the entire value of the assets of crut included in taxpayer’s estate will be deductible because of the combined charitable and marital deductions available under sec_2055 and sec_2056 the provision in revocable_trust requiring that any dispute or controversy of any nature involving any aspect of the administration of qtip_trust or crut be resolved by binding arbitration will not prevent the trust estate of qtip_trust from being qtip to the extent a qtip_election is made under sec_2056 and will not prevent crut from qualifying as a crut under sec_664 ruling qtip issue sec_2056 of the internal_revenue_code provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse's estate sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property qtip under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 of the estate_tax regulations provides that the principles of plr-129008-10 sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property regardless of whether the interest passing to the spouse is in trust sec_20_2056_b_-5 provides that if an interest is transferred in trust the surviving_spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust in addition the surviving_spouse shall be entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest if the spouse is entitled to income as determined by applicable local law that provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and that meets the requirements of sec_1_643_b_-1 of the income_tax regulations sec_1_643_b_-1 of the income_tax regulations provides in part that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_20_2056_b_-5 provides in part that provisions granting administrative_powers to the trustee will not have the effect of disqualifying an interest passing in trust unless the grant of powers evidences the intention to deprive the surviving_spouse of the beneficial_enjoyment required by the statute for example the power to retain trust assets which consist substantially of unproductive property will not disqualify the interest if the applicable rules for the administration of the trust require or permit the spouse to require that the trustee either make the property productive or convert it within a reasonable_time further a power to retain a residence or other_property for the personal_use of the spouse will not disqualify the interest passing in trust state statute provides that the grantor of a_trust may create an express total return unitrust which will become effective as provided in the trust document without requiring a conversion of an income trust to a total return unitrust under the provisions of state statute an express total return unitrust created by the grantor of the trust shall be treated as a unitrust under state statute only if the terms of the trust document contain all of the following provisions a that distributions from the trust will be unitrust amounts and the manner in which the unitrust_amount will be calculated and the method in which the fair_market_value of the trust will be determined b the percentage to be plr-129008-10 used to calculate the unitrust_amount provided the percentage used is not greater than percent nor less than percent c the method to be used in determining the fair_market_value of the trust and d which assets if any are to be excluded in determining the unitrust_amount we note that under the terms of qtip_trust no person other than spouse will have a right to income or corpus of qtip_trust in each year of qtip_trust the trustees will be required to pay to or for the benefit of spouse any income earned on trust assets or with respect to the assets of fund b other than the interest in entity a unitrust_amount of or percent as authorized under local law in each year of qtip_trust while spouse is still living spouse will have the exclusive right to occupy and use rent free all real_property and tangible_personal_property held in fund a and in fund b whether held directly or indirectly as an asset of entity spouse also will have the right to direct the trustees to make any unproductive property productive and to convert any non- income or low-income-producing property although the trustees will have the authority to sell any property of fund a during spouse’s lifetime the proceeds of any sale cannot be transferred by the trustees outside the trust but rather must be i reinvested in other_property ii held as principal of fund a or iii transferred to and held as principal of fund b in each case spouse will be considered to have a right to income with respect to the proceeds of the sale based on the facts provided and representations made we conclude that spouse will have a qualifying_income_interest_for_life in qtip_trust under sec_2056 as long as taxpayer’s estate makes a valid qtip_election under sec_2056 the property passing to qtip_trust upon taxpayer’s death will be qualified_terminable_interest_property ruling sec_2519 disposition issue sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations of chapter the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that the conversion of qualified_terminable_interest_property into other_property in which the donee spouse has a qualifying_income interest plr-129008-10 for life is not treated as a disposition of the qualifying_income interest thus the sale and reinvestment of assets of a_trust holding qualified_terminable_interest_property is not a disposition of the qualifying_income interest provided that the donee spouse continues to have a qualifying_income_interest_for_life in the trust after the sale and reinvestment similarly the sale of real_property in which the spouse possesses a legal_life_estate and thus meets the requirements of qualified_terminable_interest_property followed by the transfer of the proceeds into a_trust which also meets the requirements of qualified_terminable_interest_property or by the reinvestment of the proceeds in income producing property in which the donee spouse has a qualifying_income_interest_for_life is not considered a disposition of the qualifying_income interest on the other hand the sale of qualified_terminable_interest_property followed by the payment to the donee spouse of a portion of the proceeds equal to the value of the donee spouse's income_interest is considered a disposition of the qualifying_income interest the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse's right to receive the income is relinquished or otherwise terminated by whatever means see h_r rep no pincite based on the facts provided and the representations made we conclude that the transfer to fund b of the initial pecuniary amount of fund a of any reinvestments of the pecuniary amount of fund a or any net_proceeds of sale from property held in fund a will not be considered a disposition of a qualifying_income_interest_for_life in any property under sec_2519 see sec_25_2519-1 ruling issue under subpart e treated as the owner sec_1_664-1 provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a but in no event prior to the time property is first transferred to the trust for purposes of the preceding sentence neither the grantor nor the grantor’s spouse shall be treated as the owner of the trust under subpart e merely because the grantor or the spouse is named as a recipient sec_671 provides the general_rule that in cases in which the grantor or another person is regarded as the owner of any portion of a_trust there shall be included in computing his taxable_income and credits those items of income deductions and credits against tax on the trust that are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income and credits against the tax of an individual plr-129008-10 sec_673 through of subpart e part subchapter_j specify the circumstances under which the grantor or another person is regarded as the owner of a portion of a_trust sec_674 provides the general_rule that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to apportion the income within a class of beneficiaries or to pay corpus to a class of beneficiaries see revrul_77_73 1977_1_cb_175 sec_1_674_c_-1 provides that the powers to which sec_674 applies are powers a to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or b to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries in order for such a power to fall within the exception of sec_674 it must be exercisable solely without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor sec_678 provides in general that a person other than a grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based on the facts provided and representations made we conclude that the provisions of revocable_trust will prohibit spouse any person who is related or subordinate to spouse foundation and any other permissible recipient of distributions of income or principal during the term of crut from ever serving as a trustee and from having any power to remove a trustee or to appoint additional or successor trustees we also conclude that the provisions of revocable_trust will prohibit all trustees acting separately or collectively from having any power to vest the principal or the income of crut in any trustee and from applying any part of the principal or the income of crut in satisfaction of any trustee’s support or other legal obligations accordingly a person other than the grantor will not be treated as an owner under sec_678 under the dispositive provisions of revocable_trust no portion of crut will be treated as being plr-129008-10 owned by taxpayer under sec_673 through no person therefore will be treated as the owner of any portion of crut under subpart e part subchapter_j chapter subtitle a of the code ruling sec_4 through crut issues pursuant to sec_4 of revproc_2010_3 i r b the internal_revenue_service service ordinarily will not rule on whether a charitable_remainder_annuity_trust or unitrust qualifies as a charitable_remainder_trust within the meaning of sec_664 in lieu of seeking the service’s advance approval of crut taxpayer is directed to follow the sample crut provisions outlined in revproc_2005_56 2005_2_cb_383 by following the models contained in revproc_2005_56 taxpayer can be assured that the service will recognize a_trust as meeting all of the requirements of a qualified crut under sec_664 provided that the trust operates in a manner that is consistent with the terms of the trust instrument and provided the trust is a valid trust under applicable local law in the present case crut contains provisions not addressed in revproc_2005_56 therefore we will rule on whether those provisions disqualify crut as a qualified crut under sec_664 sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a trust- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 a and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities all or a part of such securities are to be transferred to an employee_stock_ownership_plan in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is plr-129008-10 at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that if a_trust would but for a qualified_contingency meet the requirements of sec_664 or sec_664 such trust shall be treated as meeting such requirements for purposes of determining the amount of any charitable_contribution or the actuarial value of any interest a qualified_contingency shall not be taken into account the term qualified_contingency means any provision of a_trust which provides that upon the happening of a contingency the payments described in sec_664 or sec_664 will terminate not later than such payments would otherwise terminate under the trust sec_1_664-1 provides that generally a charitable_remainder_trust is a_trust that provides for a specified distribution at least annually to one or more beneficiaries at least one of which is not a charity for the life or for a term of years with an irrevocable remainder_interest to be held for the benefit of or paid over to charity in the case of a charitable_remainder_unitrust the specified distribution to be paid at least annually must be a fixed percentage which is not less than percent of the net fair_market_value of the trust assets valued annually sec_1_664-3 requires the governing instrument to provide that the trust will pay not less often than annually a fixed percentage of the net fair_market_value of the trust assets determined annually to a person or persons described in sec_1_664-3 for each taxable_year of the period specified in sec_1_664-3 sec_1_664-3 provides that the fixed percentage may be expressed either as a fraction or as a percentage and must be payable each year in the period specified in sec_1_664-3 a percentage is fixed if the percentage is the same either as to each recipient or as to the total percentage payable each year of such period sec_1_664-3 requires that the fixed percentage described in sec_1_664-3 with respect to all beneficiaries taken together must not be less than percent sec_1_664-3 provides that the amount described in sec_1_664-3 must be payable to or for_the_use_of a named person or persons at least one of which is not an organization described in sec_170 if the amount described in sec_1_664-3 is to be paid to an individual or individuals all such individuals must be living at the time of creation of the trust a named person or persons may include members of a named class except in the case of a class which includes any individual all such individuals must be alive and ascertainable at the time of the creation of the trust unless the period for which the unitrust_amount is to be paid to such class consists solely of a term of years plr-129008-10 sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a were applicable to such trust for example the governing instrument may not grant the trustee the power to allocate the fixed percentage among members of a class unless such power falls within one of the exceptions to sec_674 sec_1_664-3 provides that no amount other than the payment of the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment sec_1_664-4 provides in part that in determining the fair_market_value of a remainder_interest in a charitable_remainder_unitrust if the governing instrument does not prescribe when the distribution is to be made during the period for which the payment is made the distribution is considered payable on the first day of the period for which the payment is made with respect to the fourth ruling_request sec_1_664-3 requires that the unitrust_amount be paid not less often than annually to the unitrust beneficiary or beneficiaries sec_1_664-4 contemplates a charitable_remainder_unitrust in which the timing of the unitrust payment each year is not specified in the governing instrument in the instant case paragraph of revocable_trust requires the trustees of crut to distribute the unitrust_amount to the unitrust recipients on an annual basis but provides the trustees with discretion to pay the unitrust_amount during each calendar_year in one or more equal or unequal installments but in any event not later than the last day of each calendar_year based on the foregoing we conclude that paragraph which gives the trustees the discretion to pay the annual unitrust_amount in one or more equal or unequal payments will not preclude crut from qualifying as a charitable_remainder_trust under sec_664 with respect to the fifth ruling_request we note that paragraph provides that in each taxable_year during the unitrust period the trustees shall distribute one-fifth of the unitrust_amount to spouse and four-fifths of the unitrust_amount to spouse and to foundation in such shares and proportions as the trustees shall determine in their discretion except that the trustees shall distribute to spouse such additional_amounts from the four-fifths of the unitrust_amount as is necessary to ensure that the amount received by spouse is not de_minimis under the facts and circumstances plr-129008-10 it is well-established that the unitrust_amount can be split between a charitable and noncharitable beneficiary see sec_1_664-1 and sec_1_664-3 sec_5 of revproc_2005_56 as for whether a portion of the unitrust_amount can be allocated between the charitable and noncharitable beneficiary in the trustees’ discretion sec_1_664-3 generally prohibits granting a power to alter amounts paid to recipients if the power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a were applicable to the trust sec_1_664-3 further provides that the governing instrument may not grant the trustee the power to allocate the fixed percentage among members of a class unless such power falls within one of the exceptions to sec_674 as noted above sec_674 provides an exception to the general_rule of sec_674 with regard to certain powers to apportion trust income or principal among a class of beneficiaries thus a provision that gives an independent_trustee the power to allocate the unitrust_amount among the charitable and noncharitable beneficiaries on an annual basis is not inconsistent with the provisions of the code and regulations governing charitable_remainder trusts provided the governing instrument requires that a portion of the unitrust_amount so paid is not de_minimis under the facts and circumstances for each year based on the foregoing we conclude that paragraph of revocable_trust that gives the trustees the power to allocate a portion of the unitrust_amount among charitable and noncharitable beneficiaries will not preclude crut from qualifying as a charitable_remainder_unitrust under sec_664 with respect to the sixth ruling_request we note that paragraph of revocable_trust limits the portion of the unitrust_amount payable to spouse to one-fifth of the unitrust_amount during the period of spouse’s remarriage and any additional portion necessary to ensure the amount received by spouse is not de_minimis the provision is similar in concept to a qualified_contingency except that upon the occurrence of the contingency payment of the unitrust_amount does not terminate the unitrust_amount will continue to be paid annually except that upon spouse’s remarriage the trustees’ power to allocate the four-fifths portion of the unitrust_amount between spouse and foundation terminates during the period of spouse’s remarriage the trustees are required to pay one-fifth of the unitrust_amount to spouse and four-fifths of the unitrust_amount to foundation except that any portion of the four-fifths portion of the unitrust_amount that is necessary to ensure the amount received by spouse is not de_minimis will be paid to spouse based on the foregoing we conclude that paragraph of revocable_trust that limits the portion of the unitrust_amount payable to spouse during the period of her remarriage will not preclude crut from qualifying as a charitable_remainder_unitrust under sec_664 ruling marital and charitable deduction issue plr-129008-10 sec_1_664-3 indicates that sec_1_664-4 provides the rules relating to the calculation of the fair_market_value of the remainder_interest of a charitable_remainder_unitrust sec_1_664-4 provides that for purposes of sec_170 sec_2055 sec_2106 and sec_2522 the fair_market_value of a remainder_interest in a charitable_remainder_unitrust is its present_value determined under sec_1_664-4 to be computed in part on the assumption that the amount described in sec_1_664-3 is distributed in accordance with the payout sequence described in the governing instrument under sec_1_664-4 if the governing instrument does not prescribe when the distribution is made during the period for which the payment is made the distribution is considered payable on the first day of the period for which the payment is made sec_1_664-4 provides that any claim for a deduction on any return for the value of a remainder_interest in a charitable_remainder_unitrust must be supported by a full statement attached to the return showing the computation of the present_value of such interest sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident of the untied states sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of charitable religious scientific literary or educational organizations described in sec_2055 - a sec_20_2055-2 provides that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money_or_money's_worth no deduction is allowed under sec_2055 for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides in part that a remainder_interest in a_trust that is a charitable_remainder_unitrust as defined in sec_664 and and sec_1_664-3 is a deductible_interest sec_20_2055-2 provides in part that a unitrust_interest is a deductible_interest for purposes of sec_20_2055-2 the term unitrust_interest means the right pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest plr-129008-10 sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse's estate sec_2056 provides that if the surviving_spouse of a decedent is the only non-charitable beneficiary of a qualified_charitable_remainder_trust then sec_2056 which disallows a deduction for certain terminable interests passing to a surviving_spouse shall not apply to any interest in such trust that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that the term qualified_charitable_remainder_trust means a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 sec_20_2056_b_-8 provides in part that if the surviving_spouse of the decedent is the only noncharitable beneficiary of a charitable_remainder_unitrust described in sec_664 sec_2056 does not apply to the interest in the trust that is transferred to the surviving_spouse thus the value of the unitrust_interest passing to the spouse qualifies for a marital_deduction under sec_2056 and the value of the remainder_interest qualifies for a charitable deduction under sec_2055 in the legislative_history to the economic_recovery_tax_act_of_1981 the house ways_and_means_committee stated if an individual transfers property outright to charity no transfer_taxes generally are imposed similarly under the unlimited_marital_deduction provided in the committee bill no tax generally will be imposed on an outright gift to the decedent’s spouse as a result the committee finds no justification for imposing transfer_taxes on a transfer split between a spouse and a qualifying charity accordingly the bill provides a special rule for transfers of interests in the same property to a spouse and a qualifying charity under the bill if an individual creates a qualified charitable_remainder_annuity_trust or a qualified charitable_remainder_unitrust and the only plr-129008-10 noncharitable beneficiaries are donor and his spouse the disallowance rule for terminable interests does not apply therefore the individual will receive a charitable deduction under sec_2055 or sec_2522 for the amount of the remainder_interest and a marital_deduction under sec_2056 or sec_2523 for the value of the annuity or unitrust_interest no transfer_tax will be imposed h_r rep no pincite in the instant case the entire value of the assets distributed to crut as of taxpayer’s date of death will be included in taxpayer’s estate assuming crut satisfies the requirements of sec_664 the value of the charitable_remainder interest will qualify for a charitable deduction under sec_2055 because the remainder_interest is in a charitable_remainder_unitrust described in sec_664 assuming crut satisfies the requirements of sec_664 the value of spouse’s unitrust_interest qualifies for a marital_deduction under sec_2056 however in this case the value of spouse’s unitrust_interest for purposes of determining the deduction available under sec_2056 is unclear as only a portion of the unitrust_amount is required to be paid to spouse under the instrument with a larger portion of the unitrust_amount payable to either spouse or foundation as the trustees in their discretion may annually decide in light of the legislative_history noted above and based on the facts provided and representations made we conclude that where taxpayer establishes a testamentary charitable_remainder_unitrust for one measuring life in which the surviving_spouse is the only noncharitable beneficiary the estate_tax_marital_deduction under sec_2056 will completely offset the value of the assets distributed to crut as of taxpayer’s date of death after deducting the value of the remainder_interest qualifying for a charitable deduction under sec_2055 ruling alternative dispute resolution issue sec_20_2056_c_-2 provides that if as a result of a controversy involving the decedent’s will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest if the assignment or surrender was pursuant to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse in 674_f2d_761 9th cir the court held that property distributed to a spouse pursuant to a compromise settlement will be plr-129008-10 treated as passing from the decedent for marital_deduction purposes only if the distribution represents a good_faith settlement of an enforceable claim relying on 387_us_456 the court stated either a good_faith settlement or a judgment of a lower state court must be based on an enforceable right under state law properly interpreted in order to qualify as ‘passing’ pursuant to the estate_tax_marital_deduction ahmanson foundation f 2d pincite state statute allows two or more opposing parties who are involved in a civil dispute to agree in writing to submit the controversy to voluntary binding arbitration or voluntary trial resolution in lieu of litigation of the issues involved prior to or after a lawsuit has been filed further state statute provides rules relating to voluntary binding arbitration or voluntary trial resolution such as the procedures for appointing one or more qualified arbitrators the submission of the request with the court or with the trial resolution judge as the case requires and how a final_decision is rendered by the arbitrators or the trial resolution judges as noted in the facts above paragraph of revocable_trust provides that if there is a dispute or controversy of any nature between or among the trustees and beneficiaries involving any aspect of this trust or its administration the parties in dispute will submit the matter to alternative dispute resolution and if that procedure fails to resolve the dispute to binding arbitration conducted in accordance with state statute based on the foregoing we conclude that inclusion of paragraph will not prevent crut from qualifying as a charitable_remainder_unitrust that meets the requirements of sec_664 nor will it prevent the property passing to qtip_trust from qualifying as qualifying terminable_interest property however we note that any final_decision reached in voluntary binding arbitration or volunteer trial resolution is subject_to the scrutiny of the service to determine if the decision is based on an enforceable right under state law properly interpreted the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129008-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely james f hogan branch chief branch office of the associate chief_counsel passthroughs special industries
